Exhibit 10.4

UNITIL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AS ADOPTED BY UNITIL SERVICE CORP.

(as amended and restated effective December 31, 2007)



--------------------------------------------------------------------------------

Table of Contents

 

Article

   Page 1    Purpose and Intent    1 2    Definitions    2 3    Administration
   7 4    Participation    8 5    Eligibility for Benefits Amount and Form of
Retirement Benefits    9 6    Amount and Form of Retirement Benefits    10 7   
Payment of Retirement Benefits    12 8    Death Benefit    13 9    Change in
Control    14 10    Forfeiture of Benefits    15 11    Nature of Claim for
Payments    16 12    Code Section 409A    17 13    No Assignment or Alienation
   18 14    No Contract of Employment    19 15    Amendment    20 16   
Governing Law    21 17    Successors    22

 

(i)



--------------------------------------------------------------------------------

Article 1

PURPOSE AND INTENT

The principal objective of the Unitil Corporation Supplemental Executive
Retirement Plan As Adopted By Unitil Service Corp. (the “Plan”) is to ensure the
payment of a competitive level of retirement income in order to attract, retain
and motivate selected executives. The Plan was designed to provide supplements
to designated employees which, when combined with other employment related and
government sponsored retirement benefits, will provide for the aggregate level
of retirement benefits specified herein. The Plan is intended to be “a plan
which is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and shall be interpreted and administered in a manner
consistent therewith.

The Plan was originally established and adopted effective January 1, 1987, and
was amended and restated effective January 1, 1998. The Plan is hereby amended
and restated in its entirety, effective December 31, 2007.

 

- 1 -



--------------------------------------------------------------------------------

Article 2

DEFINITIONS

Whenever used herein, unless the context clearly indicates otherwise, the
following words and phrases shall have the meanings herein specified, and the
following definitions shall be equally applicable to both the singular and
plural forms of any of the terms herein defined. The masculine pronoun whenever
used herein shall include the feminine and neuter genders and the singular
number as used herein shall include the plural, and the plural the singular,
unless the context clearly indicates a different meaning.

2.1 “Basic Plan” shall mean the Unitil Corporation Retirement Plan as adopted by
the Employer.

2.2 “Basic Plan Benefit” shall mean the annual amount of benefit payable from
the Basic Plan to a Participant in the form of a straight life annuity.

2.3 “Beneficiary” shall mean the individual designated by the Participant to
receive payments upon the death of a Participant in accordance with Article 8.

2.4 “Board of Directors” shall mean the Board of Directors of Unitil Corporation
or any successor thereof.

2.5 “Change in Control” shall mean the occurrence of any of the following:

 

  (a) Unitil Corporation receives a report on Schedule 13D filed with the
Securities and Exchange Commission pursuant to Section 13(d) of the Securities
Exchange Act of 1934, as amended (hereinafter referred to as the “Exchange
Act”), disclosing that any person, group, corporation or other entity is the
beneficial owner, directly or indirectly, of twenty-five (25%) percent or more
of the outstanding common stock of Unitil Corporation;

 

- 2 -



--------------------------------------------------------------------------------

  (b) any person (as such term is defined in Section 13(d) of the Exchange Act),
group, corporation or other entity other than Unitil Corporation or a
wholly-owned subsidiary of Unitil Corporation, purchases shares pursuant to a
tender offer or exchange offer to acquire any common stock of Unitil Corporation
(or securities convertible into common stock) for cash, securities or any other
consideration, provided that after consummation of the offer, the person, group,
corporation or other entity in question is the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
twenty-five (25%) percent or more of the outstanding common stock of Unitil
Corporation (calculated as provided in paragraph (d) of Rule 13d-3 under the
Exchange Act in the case of rights to acquire common stock);

 

  (c) the stockholders of Unitil Corporation approve (i) any consolidation or
merger of Unitil Corporation in which Unitil Corporation is not the continuing
or surviving corporation or pursuant to which shares of common stock of Unitil
Corporation would be converted into cash, securities or other property (except
where Unitil Corporation shareholders before such transaction will be the owners
of more than seventy-five (75%) percent of all classes of voting stock of the
surviving entity), or (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of Unitil Corporation; or

 

  (d) there shall have been a change in a majority of the members of the Board
of Directors within a twenty-five (25) month period unless the election or
nomination for election by the Unitil Corporation stockholders of each new
director was approved by the vote of two-thirds of the directors then still in
office who were in office at the beginning of the twenty-five (25) month period.

 

- 3 -



--------------------------------------------------------------------------------

Should the Change in Control be stockholder approval under paragraph 2.5(c) and
if the Board of Directors determines the approved transaction will not be
completed and is abandoned prior to any termination of the Participant’s
employment, a Change in Control shall no longer be in effect and the provisions
of this Plan shall continue in the effect as if a Change in Control had not
occurred.

2.6 “Change in Control Participant” shall have the meaning given to that term in
Section 9.1.

2.7 “Early Retirement Date” shall mean the first day of the month in which the
Participant has both attained age 55 and completed 15 years of Service
(excluding Service completed prior to age 18).

2.8 “Earnings” shall mean, for any calendar year, the Participant’s annual
salary and any annual cash incentive paid to the Participant in such year
(including any amounts that would have been paid but that were deferred by the
Participant).

2.9 “Employer” shall mean Unitil Service Corp. and any affiliated employer and
any successor company which may continue the Plan.

2.10 “Final Average Earnings” shall mean the highest annual average of any
consecutive three years’ Earnings of a Participant during such Participant’s
tenure as an employee with the Employer.

2.11 “Normal Retirement Date” shall mean the first day of the month in which
occurs the Participant’s 65th birthday.

2.12 “Other Retirement Income” shall mean the retirement income payable to a
Participant from the following sources as of the date the Participant’s benefits
commence under this Plan:

 

  (a) the straight life annuity equivalent of the value of the total
contributions, but not including a Participant’s salary deferral contributions,
made by the Employer under the Unitil Corporation Tax Deferred Savings and
Investment Plan on behalf of the Participant during such Participant’s
employment at the Employer; and

 

- 4 -



--------------------------------------------------------------------------------

  (b) retirement income in the form of a straight life annuity payable to a
Participant from any previous employers.

In determining the straight life annuity equivalent under Section 2.12, the
following actuarial assumptions shall be used: the interest rate or rates and
table used by the Pension Benefit Guaranty Corporation to value immediate
annuities (as of the beginning of the calendar year in which the determination
is being made) under Section 4062 of the Employee Retirement Income Security Act
of 1974.

2.13 “Participant” shall mean an employee of the Employer who is designated by
the Board of Directors to participate in the Plan.

2.14 “Plan” shall mean the Unitil Corporation Supplemental Executive Retirement
Plan As Adopted By Unitil Service Corp. and as set forth in this document and as
may be amended from time to time.

2.15 “Primary Social Security Benefit” shall mean the annual primary insurance
amount to which the Participant is entitled or would, upon application therefor,
be entitled at the later of age 65 or actual retirement under the provisions of
the Federal Social Security Act as in effect on the Participant’s termination
date assuming that the Participant will have no income after termination which
would be treated as wages for purposes of the Social Security Act.

2.16 “Retirement Date” shall mean the first to occur of the Participant’s Normal
Retirement Date or Early Retirement Date.

 

- 5 -



--------------------------------------------------------------------------------

2.17 “Service” shall mean a Participant’s years of Credited Service as defined
in the Basic Plan for benefit calculation purposes, provided that, except as
provided in Section 7.2, no Service shall be credited to a Participant
subsequent to his termination of Participation pursuant to Section 4.2.

 

- 6 -



--------------------------------------------------------------------------------

Article 3

ADMINISTRATION

The Plan shall be administered by the Board of Directors. The Board of Directors
shall have the authority to interpret the provisions of the Plan and decide all
questions and settle all disputes which may arise in connection with the Plan,
all in the sole exercise of its discretion. The Board of Directors may establish
operative and administrative rules and procedures in connection therewith,
provided that such procedures are consistent with the requirements of section
503 of ERISA. All interpretations, decisions and determinations made by the
Board of Directors shall be final, conclusive and binding on all persons
concerned. No member of the Board of Directors who is a Participant may vote or
otherwise participate in any decision or act with respect to a matter relating
to himself or his beneficiaries.

 

- 7 -



--------------------------------------------------------------------------------

Article 4

PARTICIPATION

4.1 Participation. The Participants in the Plan shall be those “management” or
“highly compensated” employees within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA who shall be employees of the Employer and who shall be
selected from time to time by the Board of Directors. Unless selected by the
Board of Directors in the sole exercise of its discretion, no employee of the
Employer shall have a right to become a Participant in the Plan.

4.2 Termination of Participation. A Participant’s participation in the Plan
shall end upon his termination of service with the Employer for any reason or
his ceasing to be a management or highly compensated employee within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. In addition, the Board of
Directors may terminate an employee’s participation in the Plan.

 

- 8 -



--------------------------------------------------------------------------------

Article 5

ELIGIBILITY FOR BENEFITS

5.1 Eligibility for Retirement Benefits. A Participant shall be eligible to
receive a benefit under the Plan if (a) the Participant’s employment terminates
on or after his Retirement Date or (ii) a Change in Control has occurred.
Benefits shall be determined in accordance with Article 6 or Article 9, as the
case may be, and shall commence in accordance with Article 7.

5.2 Eligibility for Pre-Retirement Death Benefits. The Beneficiary of each
Participant who dies before commencement of benefits pursuant to Section 7.1 or
Section 7.2, as the case may be, but after either (a) a Change in Control or
(b) completing at least five years of Service shall be eligible to receive the
benefit described in Article 8.

5.3 Termination Prior to Retirement. Except as otherwise provided in Section 5.2
and Article 9, no benefits are payable under the Plan if a Participant’s
employment terminates for any reason, including death, prior to the
Participant’s Retirement Date.

 

- 9 -



--------------------------------------------------------------------------------

Article 6

AMOUNT AND FORM OF RETIREMENT BENEFITS

6.1 Amount of Benefit. The annual retirement benefit payable to a Participant
under the Plan whose termination of employment occurs on or after his Normal
Retirement Date shall equal 60% of such Participant’s Final Average Earnings
reduced, but not below zero, by the sum of (a), (b) and (c) where

 

  (a) equals the Basic Plan Benefit;

 

  (b) equals the Other Retirement Income; and

 

  (c) equals the Primary Social Security Benefit.

6.2 Early Retirement Benefit. The annual retirement benefit payable to a
Participant under the Plan whose termination of employment occurs on or after
his Early Retirement Date shall be determined in accordance with the provisions
of Section 6.1 but shall be reduced by 5/12 of 1% for each full calendar month
that the Participant’s termination of employment precedes the month in which
occurs the Participant’s 60th birthday.

6.3 Form of Benefit. The retirement benefits determined under this Article 6
shall be payable as a monthly annuity for the life of a Participant unless the
Participant has elected to receive reduced benefits in an optional form of
payment.

The optional forms of payment available for election by a Participant under the
Plan shall be the same as those provided under the Basic Plan, provided that any
such election shall be made prior to the Participant’s termination of
employment. However, the Participant may not elect a form of payment under the
Plan different from the form of payment made to him under the Basic Plan. If an
optional form of payment is elected, the benefits payable shall be the actuarial
equivalent of the

 

- 10 -



--------------------------------------------------------------------------------

Participant’s retirement benefits under the Plan. In determining actuarial
equivalence, the actuarial reduction factors set forth in the Basic Plan used to
convert a straight life annuity to an optional form of payment shall be used
under the Plan.

 

- 11 -



--------------------------------------------------------------------------------

Article 7

PAYMENT OF RETIREMENT BENEFITS

7.1 Termination on or after Retirement Date. Except as otherwise provided in
Section 7.2 and Articles 8 and 12, all benefits payable under the Plan shall
commence on the date of the Participant’s termination of employment. Benefits
will continue to be paid on the first day of each succeeding month. The last
payment will be on the first day of the month in which the retired Participant
dies unless the Participant has elected an optional form of payment in
accordance with Section 6.3.

7.2 Termination before Retirement Date after a Change in Control. Except as
otherwise provided in Articles 8 and 12, benefits payable to a Change in Control
Participant pursuant to Article 9 shall commence on the earlier to occur of the
following: (i) the date the Change in Control Participant could have received
benefits under Section 6.1 or (ii) the date the Change in Control Participant
could have received benefits under Section 6.2, as the case may be, determined
by assuming the Change in Control Participant had remained employed and
continued to accrue additional years of Service after the date of employment
termination. Benefits will continue to be paid on the first day of each
succeeding month. The last payment will be on the first day of the month in
which the retired Change in Control Participant dies unless the Change in
Control Participant has elected an optional form of payment in accordance with
Section 6.3. For avoidance of doubt, if a Participant’s employment terminates on
or after the Participant’s Retirement Date, the Participant’s benefits shall be
determined pursuant to Article 6 and shall be paid pursuant to Section 7.1,
whether or not a Change in Control has occurred.

 

- 12 -



--------------------------------------------------------------------------------

Article 8

DEATH BENEFIT

8.1 Amount. A Beneficiary described in Section 5.2 shall receive an annuity for
life determined in accordance with the surviving spouse benefit provision of the
Basic Plan (other than the requirement that such benefit may only be paid to the
surviving spouse) and the relevant provisions of Article 6 or, after a Change in
Control, Article 9.

8.2 Commencement. The benefit described in Section 8.1 shall commence as of the
first day of the month following the later of (1) the date the Participant dies
or (2) the Participant’s Retirement Date.

 

- 13 -



--------------------------------------------------------------------------------

Article 9

CHANGE IN CONTROL

9.1 Eligibility for Change in Control Benefits. Notwithstanding anything
contained herein to the contrary, if a Change in Control occurs, Participants in
the Plan as of the date of the Change in Control shall be entitled to receive
benefits determined in accordance with this Article 9 if the Participant’s
employment terminates prior to the Participant’s Retirement Date (a “Change in
Control Participant”).

9.2 Amount of Change in Control Benefit. A Change in Control Participant’s
benefit payable pursuant to this Article 9 shall be determined in accordance
with the provisions of (a) Section 6.1 if, pursuant to Section 7.2, the Change
in Control Participant’s benefits commence on the first date the Participant
could have received benefits under Section 6.1 or (b) Section 6.2, if, pursuant
to Section 7.2, the Change in Control Participant’s benefits commence on the
first date the Participant could have received benefits under Section 6.2.

9.3 Payment of Change in Control Benefit. A Change in Control Participant’s
benefits shall be paid in accordance with Section 7.2.

 

- 14 -



--------------------------------------------------------------------------------

Article 10

FORFEITURE OF BENEFITS

Notwithstanding anything herein to the contrary, if a Participant or Beneficiary
who is receiving, or may be entitled to receive, a benefit hereunder engages in
competition with the Employer or any affiliated employer (without prior
authorization of the Board of Directors) or is discharged for cause, or performs
acts of willful malevolence or gross negligence in a matter of material
importance to the Employer or any affiliated employer, payments thereafter
payable hereunder to such Participant or Beneficiary shall, at the discretion of
the Board of Directors, be forfeited and the Employer shall have no further
obligation hereunder to such Participant or Beneficiary.

 

- 15 -



--------------------------------------------------------------------------------

Article 11

NATURE OF CLAIM FOR PAYMENTS

Benefits under the Plan shall be paid from the general assets of the Employer
(which term, solely for the purposes of this Article 11, shall mean the Employer
or any affiliated employer). The Plan shall be administered as an unfunded plan
which is not intended to meet the qualification requirements of section 401 of
the Internal Revenue Code of 1986, as amended (the “Code”). Neither a
Participant nor his Beneficiary shall be entitled to receive any payment for
benefits under the Plan from the qualified trust maintained for the Basic Plan.
Should the Board of Directors elect to insure the Plan, in whole or in part,
through the medium of life insurance or annuities, or both, the Employer shall
be the owner and beneficiary of any insurance or annuity contracts. The Employer
reserves the absolute right, in its sole discretion, to terminate such life
insurance or annuities, as well as any other program, at any time, either in
whole or in part. At no time shall the Participant be deemed to have any right,
title, or interest in or in any specified asset or assets of the Employer,
including, but not by way of restriction, any insurance or contract or contracts
or the proceeds therefrom. Any such policy shall not in any way be considered to
be security for the performance of the obligations of the Employer under the
Plan. If the Employer decides to purchase a life insurance or annuity policy on
the life of the Participant, he shall sign any papers that may be required for
that purpose and undergo any medical examination or tests which may be
necessary.

 

- 16 -



--------------------------------------------------------------------------------

Article 12

CODE SECTION 409A

The provisions of the Plan and all payments made pursuant to the Plan are
intended to comply with, and should be interpreted so that they are consistent
with, the requirements of Section 409A of the Code, and any related regulations
or other applicable guidance promulgated thereunder (collectively, “Section
409A”). If the Participant is a “specified employee,” as determined under the
Employer’s policy for determining specified employees, on the date on which the
Participant’s termination of employment occurs, the Participant’s benefits shall
not be paid or commence until the first business day after the date that is six
months following the Participant’s termination of employment or, if the
Participant dies during such six month period, on the first business day after
the date of the Participant’s death. The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
six-month period. In addition, interest will accrue at the Federal short-term
rate determined under Section 1274(d) of the Code (as in effect on the date of
the separation from service or, if such date is not a business day, the first
business day prior to such date) on all payments not paid to the Participant
prior to the first business day after the sixth month anniversary of termination
of employment that otherwise would have been paid during such six-month period
had this delay provision not applied to the Participant and shall be paid with
the first payment after such six-month period. For all purposes under the Plan,
references to termination of employment or words of similar import shall be
interpreted to mean “separation from service,” as that term is used in
Section 409A, and the Participant’s employment shall in no event be deemed to
have terminated unless and until a separation from service shall have occurred
for purposes of Section 409A.

 

- 17 -



--------------------------------------------------------------------------------

Article 13

NO ASSIGNMENT OR ALIENATION

The interest hereunder of any Participant or Beneficiary shall not be alienable
by the Participant or Beneficiary by assignment or any other method and shall
not be subject to be taken by his creditors by any process whatsoever, and any
attempt to cause such interest to be so subjected shall not be recognized,
except to such extent required by law.

 

- 18 -



--------------------------------------------------------------------------------

Article 14

NO CONTRACT OF EMPLOYMENT

The Plan shall not be deemed to constitute a contract of employment between the
Employer and any Participant, or to be consideration for the employment of any
Participant. Neither the action of establishing the Plan for the Employer nor
any action taken by or on behalf of the Employer or by the Board of Directors
under the provisions hereof, nor any provision of the Plan, shall be construed
as giving to any Participant the right to be retained in its employ or any right
to any payment whatsoever except to the extent of the benefits provided for by
the Plan. The Employer expressly reserves its right at any time to dismiss any
Participant without liability for any claim against the Employer or for any
claim for any payment whatsoever, except to the extent provided for in the Plan.

 

- 19 -



--------------------------------------------------------------------------------

Article 15

AMENDMENT

The Plan may be altered, amended or revoked in writing by the Board of Directors
at any time; provided, however, that no such alteration, amendment or revocation
that adversely affects a Participant’s or Beneficiary’s vested benefits under
the Plan shall be made without the prior written consent of the Participant or
Beneficiary so affected.

 

- 20 -



--------------------------------------------------------------------------------

Article 16

GOVERNING LAW

The Plan shall be governed and construed in accordance with the laws of the
State of New Hampshire except to the extent preempted by federal law.

 

- 21 -



--------------------------------------------------------------------------------

Article 17

SUCCESSORS

The provisions of the Plan shall bind and inure to the benefit of the Employer
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Employer, and successors of any such corporation or
other business entity.

 

- 22 -